Citation Nr: 1547086	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1990 to December 1990 and active duty from August 2004 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2014, the RO obtained a VA medical opinion to determine the nature and etiology of the Veteran's obstructive sleep apnea.  The VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in service.  He elaborated that, although there were complaints of snoring in service, the complaints were not sufficient to be diagnostic of sleep apnea as the diagnosis of sleep apnea requires an apnea hypopnea index of 5.  The Veteran testified that he experienced difficulty sleeping after he was exposed to burn pits without access to protective equipment.  This assertion was not previously of record at the time of the April 2014 VA medical opinion.  Therefore, an addendum medical opinion is required to address the etiological relationship between the Veteran's obstructive sleep apnea and his exposure to environmental hazards such as burn pits while he was deployed.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to a VA examiner for a supplemental opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.  The examiner must be given full access to the Veteran's complete VA electronic claims file for review, or in the alternative, the pertinent documents must be printed for the VA examiner to review.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current sleep apnea was incurred in service.  In rendering the opinion, the examiner is asked to consider the statements from Staff Sergeant D. P., the Veteran's wife, and the Veteran's September 2015 testimony that outlines his exposure to environmental hazards.  The VA examiner is advised that these statements are competent and credible.  Specifically, were the in-service manifestations indicative of sleep apnea? 

The examiner must include a rationale for any opinion expressed.  

2.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




